DETAILED ACTION
The instant application having Application No. 17/097,108 filed on November 13, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 11, 2019 (Japan 2019-223914).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The applicant’s drawings submitted on 11/13/2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 11/13/2020 and 12/11/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-15 and 17 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Tomioka USPGPub 2020/0033562 A1 (hereafter Tomioka).
Regarding claim 1, Tomioka teaches (Example 5, Fig. 5, paragraph [0101], Tables 13-15 and 19) “An optical system with a fixed focal length (Example 5, Fig. 5, paragraph [0101], Tables 13-15 and 19, which is a fixed focal length because no zooming is disclosed) comprising:
a front lens unit (first lens group G1) closest to an object (see Fig. 5);
a rear lens unit (third lens group G3) having a negative refractive power (paragraph [0008] “a third lens group that has a negative refractive power”) closest to an image plane (see Fig. 5); and
a middle unit (second lens group G2) having a positive refractive power as a whole (paragraph [0008]: “a second lens group that has a positive refractive power”), including one or more lens units (1 lens unit G2), and disposed between the front lens unit and the rear lens unit (see Fig. 5), wherein a distance between adjacent lens units changes during focusing (see Fig. 5, paragraph 8 and variable distances 12 and 22 in Tables 13-14), 
wherein the rear lens unit includes two or more positive lenses (see Fig. 5 and Table 13, G3 has positive lens surfaces 23-24, 26-27 and 29-30), and
wherein the following conditional expressions are satisfied:
-0.40 ≤ f/fr < 0.00 (Table 19, Example 5, f/f3=-0.011 where f3=fr, which is in the claimed range)
65 ≤ vdp1 (Table 13, surfaces 23-24 is a positive bi-convex lens with vd=81.54 which is in the claimed range)
0.00 < |fp1/fr|≤0.60 (Table 13, the focal length of surfaces 23-24 can be calculated from the data in Table 13 using a matrix calculation to be fp1=89.102, and given that f=85.93 in Table 14, and f/f3=-0.011 in Table 19, f3=-7811.81, thus |fp1/fr|=0.0114 which is in the claimed range)
where f is a focal length of the optical system (Table 14 f=85.93), fr is a focal length of the rear lens unit (Table 19, f/f3=-0.011, thus f3=-7811.81), and vdp1 and fp1 are an Abbe number and a focal length of a positive lens having the largest Abbe number in the rear lens unit, respectively (surfaces 23-24 have vd=81.54, and the focal length of surfaces 23-24 can be calculated from the data in Table 13 using a matrix calculation to be fp1=89.102).”
Regarding claim 2, Tomioka teaches “The optical system according to claim 1, wherein the following conditional expression is satisfied:
1.85 ≤ ndp1 ≤ 2.10 (Table 13, surfaces 26-27 is a positive lens with the largest refractive index amongst the positive lenses, as well as of all the lenses in the rear group, with nd=2.00272 which is in the claimed range)
where ndp1 is a refractive index of a positive lens having the largest refractive index in the rear lens unit (Table 13, surfaces 26-27, nd=2.00272).”
	Regarding claim 4, Tomioka teaches “The optical system according to claim 1, wherein the following conditional expression is satisfied:
0.00 < |f/ff| ≤ 0.40 (Table 19, f/f1=0.011 which is in the claimed range)
where ff is a focal length of the front lens unit (Table 19, ff=f1).”
Regarding claim 5, Tomioka teaches “The optical system according to claim 1, wherein the following conditional expression is satisfied:
0.00 < |sk/fr| ≤ 0.20 (Table 13, sk is the sum of the distances of surfaces 32-34, sk=37,56, and from f=85.93, and f/f3=-0.011, thus f3=-7811.81, therefor |sk/fr|=0.0048 which is in the claimed range)
where sk is a backfocus of the optical system when the optical system is in focus on an object at infinity (sk is the sum of distances 32-34 in Table 13).”
Regarding claim 7, Tomioka teaches “The optical system according to claim 1, wherein the following conditional expression is satisfied:
25 ≤ vdn1 ≤ 50 (Table 13 surfaces 24-25 are a negative lens having the smallest Abbe number amongst the negative lenses in the rear lens unit, and also amongst all of the lenses in the rear lens unit, vdn1=26.52 which is in the claimed range)
where vdn1 is an Abbe number of a negative lens having the smallest Abbe number in the rear lens unit (Table 13 surfaces 24-25 are a negative lens having the smallest Abbe number amongst the negative lenses in the rear lens unit, and also amongst all of the lenses in the rear lens unit, vdn1=26.52 which is in the claimed range).”
Regarding claim 8, Tomioka teaches “The optical system according to claim 1, wherein the rear lens unit includes an air lens having a negative refractive power (Table 13 surfaces 30-31 is a meniscus air lens, thicker near the optical axis than at the perimeter, and thus negative because it’s an air lens), and
wherein the following conditional expression is satisfied:
-10.0 ≤ (R1+R2)/(R1-R2) < 0.0 (Table 13, surfaces 30-31 R1=42.9226, R2=62.2822, thus the quantity (R1+R2)/(R1-R2)=-5.434 which is in the claimed range)
where R1 is a radius of curvature of a surface on an object side of the air lens (R of surface 30, R1=42.9226), and
R2 is a radius of curvature of a surface on the image side of the air lens (R of surface 31, R2=62.2822).”
Regarding claim 9, Tomioka teaches “The optical system according to claim 1, wherein the rear lens unit includes four or more lenses (G3 is surfaces 23-32 in Table 13 which has 6 lenses, not counting air lenses which is four or more, see also paragraph [0101]).”
Regarding claim 10, Tomioka teaches “The optical system according to claim 1, wherein the front lens unit includes four or more lenses (G1 is surfaces 1-11 in Table 13 which has 6 lenses, not counting air lenses which is four or more, see also paragraph [0101]).”
Regarding claim 11, Tomioka teaches “The optical system according to claim 1, wherein the front lens unit is fixed during focusing (paragraph [0008]: “During focusing from an object at infinity to a closest object, the first lens group and the third lens group remain stationary with respect to an image plane”).”
Regarding claim 12, Tomioka teaches “The optical system according to claim 1, wherein the rear lens unit is fixed during focusing (paragraph [0008]: “During focusing from an object at infinity to a closest object, the first lens group and the third lens group remain stationary with respect to an image plane”).”
Regarding claim 13, Tomioka teaches “The optical system according to claim 1, wherein the front lens unit and the rear lens unit are fixed during focusing (paragraph [0008]: “During focusing from an object at infinity to a closest object, the first lens group and the third lens group remain stationary with respect to an image plane”), and the middle unit includes a lens unit configured to move during focusing (paragraph [0008]: “During focusing from an object at infinity to a closest object, … the second lens group moves along an optical axis.”).”
Regarding claim 14, Tomioka teaches “The optical system according to claim 13, wherein a lens unit configured to move during focusing moves toward an object side during focusing from infinity to a short distance (See arrow under G2 in Fig. 5 and paragraph [0060]: “The arrow pointing to the left under the second lens group G2 shown in FIG. 1 means that the second lens group G2 is a focus group that moves to the object side during focusing from the object at infinity to the closest object.”).”
Regarding claim 15, Tomioka teaches “The optical system according to claim 1, wherein the middle unit consists of one lens unit configured to move during focusing (the middle lens unit consists of the single lens unit G2 that moves as a unit during focusing).”
Regarding claim 17, Tomioka teaches (Example 5, Fig. 5, paragraph [0101], Tables 13-15 and 19) “An image pickup apparatus (paragraph [0002]: “an imaging apparatus”) comprising:
an optical system with a fixed focal length (Example 5, Fig. 5, paragraph [0101], Tables 13-15 and 19, which is a fixed focal length because no zooming is disclosed); and
an image sensor configured to capture an image formed by the optical system (paragraph [0003] “digital camera” an image sensor configured to capture the image formed by the optical system is inherent to digital cameras,  and is positioned at “image plane Sim” see paragraph [0057])
wherein the optical system includes:
a front lens unit (first lens group G1) closest to an object (see Fig. 5);
a rear lens unit (third lens group G3) having a negative refractive power (paragraph [0008] “a third lens group that has a negative refractive power”) closest to an image plane (see Fig. 5); and
a middle unit (second lens group G2) having a positive refractive power as a whole (paragraph [0008]: “a second lens group that has a positive refractive power”), including one or more lens units (1 lens unit G2), and disposed between the front lens unit and the rear lens unit (see Fig. 5), wherein a distance between adjacent lens units changes during focusing (see Fig. 5, paragraph 8 and variable distances 12 and 22 in Tables 13-14), 
wherein the rear lens unit includes two or more positive lenses (see Fig. 5 and Table 13, G3 has positive lens surfaces 23-24, 26-27 and 29-30), and
wherein the following conditional expressions are satisfied:
-0.40 ≤ f/fr < 0.00 (Table 19, Example 5, f/f3=-0.011 where f3=fr, which is in the claimed range)
65 ≤ vdp1 (Table 13, surfaces 23-24 is a positive bi-convex lens with vd=81.54 which is in the claimed range)
0.00 < |fp1/fr|≤0.60 (Table 13, the focal length of surfaces 23-24 can be calculated from the data in Table 13 using a matrix calculation to be fp1=89.102, and given that f=85.93 in Table 14, and f/f3=-0.011 in Table 19, f3=-7811.81, thus |fp1/fr|=0.0114 which is in the claimed range)
where f is a focal length of the optical system (Table 14 f=85.93), fr is a focal length of the rear lens unit (Table 19, f/f3=-0.011, thus f3=-7811.81), and vdp1 and fp1 are an Abbe number and a focal length of a positive lens having the largest Abbe number in the rear lens unit, respectively (surfaces 23-24 have vd=81.54, and the focal length of surfaces 23-24 can be calculated from the data in Table 13 using a matrix calculation to be fp1=89.102).”

Claims 1, 3, 5-7, 9-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi JP 2015-28530 (cited in an IDS, hereafter Takashi where reference will be made to the attached machine translation).
Regarding claim 1, Takashi (Fig. 1, paragraphs [0078]-[0079]) teaches “An optical system with a fixed focal length (the optical system of Fig. 1 at its telephoto position. Note that the optical system of Fig. 1 and paragraph s [0078]-[0079] teaches 4 optical systems, 1 zoom lens assembly with corresponding movements, and 3 fixed focal length assemblies, one at each of the wide angle, intermediate and telephoto positions1) comprising:
a front lens unit (L1) closest to an object (see Fig. 1);
a rear lens unit (L2c) having a negative refractive power (paragraph [0079] 2c -2933.36) closest to an image plane (see Fig. 1); and
a middle unit (L2a and L2b) having a positive refractive power as a whole (paragraph [0079] 2a 49.43 and 2b 79.06, thus 2a and 2b together have a positive refractive power), including one or more lens units (two lens units 2a and 2b), and disposed between the front lens unit and the rear lens unit (see Fig. 1), wherein a distance between adjacent lens units changes during focusing (paragraph [0014]: “in focusing from infinity to a closest distance, the first lens group 2a moves to the image side, the second lens group 2b moves to the object side”, thus the distances between L1 and 2a, 2a and 2b, and 2b and 2c change during focusing), 
wherein the rear lens unit includes two or more positive lenses (group 2c is surfaces 27-34 in paragraph [0078] which has three positive lenses surfaces 28-29, 30-31 and 33-34), and
wherein the following conditional expressions are satisfied:
-0.40 ≤ f/fr < 0.00 (paragraph [0079] f at telephoto is 23.64, fr=2c=-2933.36 thus f/fr=-0.008 which is in the claimed range)
65 ≤ vdp1 (paragraph [0078] surfaces 28-29 and 30-31 are both positive lenses with vd=81.5)
0.00 < |fp1/fr|≤0.60 (the focal length of these lenses can be calculated from the data in paragraph [0078] using a matrix calculation. f28-29=35.56 thus |fp1/fr|=0.012, f30-32=23.68 thus |fp1/fr|=0.008 both of which are in the claimed range)
where f is a focal length of the optical system (the focal length at the telephoto position f=23.64), fr is a focal length of the rear lens unit (the focal length of 2c is -2933.36), and vdp1 and fp1 are an Abbe number and a focal length of a positive lens having the largest Abbe number in the rear lens unit, respectively (the Abbe number and focal lengths of either of surfaces 28-29 or 30-31).”

Regarding claim 3, Takashi teaches “The optical system according to claim 1, wherein the following conditional expression is satisfied:
1.0 ≤ fm/f ≤ 2.0 (the focal length of 2a and 2b together can be calculated from the data of surfaces 14-25 using a matrix calculation to be fm=34.3, thus fm/f=1.45 which is in the claimed range)
where fm is a focal length of the middle unit (the combined focal length of 2a and 2b).”
	Regarding claim 5, Takashi teaches “The optical system according to claim 1, wherein the following conditional expression is satisfied:
0.00 < |sk/fr| ≤ 0.20 (paragraph [0079] sk=d34=22.09, thus |sk/fr|=0.0075 which is in the claimed range)
where sk is a backfocus of the optical system when the optical system is in focus on an object at infinity (paragraph [0079] d34).”
Regarding claim 6, Takashi teaches “The optical system according to claim 1, wherein the front lens unit has a negative lens closest to the object (paragraph [0078] surfaces 1-2 are a negative meniscus lens).”
Regarding claim 7, Takashi teaches “the optical system according to claim 1, wherein the following conditional expression is satisfied:
25 ≤ vdn1 ≤ 50 (the smallest Abbe number in the rear group is that of surfaces 27-28 which is a negative meniscus lens with vd=42.7 which is in the claimed range)
where vdn1 is an Abbe number of a negative lens having the smallest Abbe number in the rear lens unit (the smallest Abbe number in the rear group is that of surfaces 27-28 which is a negative meniscus lens with vd=42.7).”
Regarding claim 9, Takashi teaches “The optical system according to claim 1, wherein the rear lens unit includes four or more lenses (paragraph [0078] 2c is surfaces 27-34 which includes 5 lenses not counting air lenses).”
Regarding claim 10, Takashi teaches “The optical system according to claim 1, wherein the front lens unit includes four or more lenses (paragraph [0078] L1 is surfaces 1-12 which includes six lenses not counting air lenses).”
Regarding claim 11, Takashi teaches “The optical system according to claim 1, wherein the front lens unit is fixed during focusing (paragraph [0014]: “in focusing from infinity to a closest distance, the first lens group 2a moves to the image side, the second lens group 2b moves to the object side, the second lens group 2a moves to the object side”. No focusing movement of L1 is disclosed, thus L1 is fixed during focusing).”
Regarding claim 12, Takashi teaches “The optical system according to claim 1, wherein the rear lens unit is fixed during focusing (paragraph [0014]: “in focusing from infinity to a closest distance, the first lens group 2a moves to the image side, the second lens group 2b moves to the object side, the second lens group 2a moves to the object side”. No focusing movement of 2c is disclosed, thus 2c is fixed during focusing).”
Regarding claim 13, Takashi teaches “The optical system according to claim 1, wherein the front lens unit and the rear lens unit are fixed during focusing, and the middle unit includes a lens unit configured to move during focusing (paragraph [0014]: “in focusing from infinity to a closest distance, the first lens group 2a moves to the image side, the second lens group 2b moves to the object side, the second lens group 2a moves to the object side”. No focusing movement of L1 or 2c is disclosed, thus L1 and 2c are fixed during focusing, and the middle unit includes two lens units 2a and 2b configured to move during focusing).”
Regarding claim 14, Takashi teaches “The optical system according to claim 13, wherein a lens unit configured to move during focusing moves toward an object side during focusing from infinity to a short distance (paragraph [0014]: “in focusing from infinity to a closest distance, … the second lens group 2b moves to the object side, the second lens group 2a moves to the object side” see Fig. 1 which shows 2b moving to the object side during focusing).”
Regarding claim 16, Takashi teaches “The optical system according to claim 1, wherein the middle unit includes two lens units (2a and 2b) configured to move on different trajectories during focusing (see oppositely directed trajectories of 2a and 2b during focusing in Fig. 1).”
Regarding claim 17, Takashi teaches “An image pickup apparatus (paragraph [0023]: “a video camera or a digital still camera”) comprising:
an optical system with a fixed focal length (the optical system of Fig. 1 at its telephoto position. Note that the optical system of Fig. 1 and paragraph s [0078]-[0079] teaches 4 optical systems, 1 zoom lens assembly with corresponding movements, and 3 fixed focal length assemblies, one at each of the wide angle, intermediate and telephoto positions2); and
an image sensor (paragraph [0023]: “The IP is an image plane, … an imaging plane of a solid-state imaging element (photoelectric conversion element) such as a CCD sensor or a CMOS sensor is placed.”) configured to capture an image formed by the optical system (IP is an image plane), 
wherein the optical system includes:
a front lens unit (L1) closest to an object (see Fig. 1);
a rear lens unit (L2c) having a negative refractive power (paragraph [0079] 2c -2933.36) closest to an image plane (see Fig. 1); and
a middle unit (L2a and L2b) having a positive refractive power as a whole (paragraph [0079] 2a 49.43 and 2b 79.06, thus 2a and 2b together have a positive refractive power), including one or more lens units (two lens units 2a and 2b), and disposed between the front lens unit and the rear lens unit (see Fig. 1), wherein a distance between adjacent lens units changes during focusing (paragraph [0014]: “in focusing from infinity to a closest distance, the first lens group 2a moves to the image side, the second lens group 2b moves to the object side”, thus the distances between L1 and 2a, 2a and 2b, and 2b and 2c change during focusing), 
wherein the rear lens unit includes two or more positive lenses (group 2c is surfaces 27-34 in paragraph [0078] which has three positive lenses surfaces 28-29, 30-31 and 33-34), and
wherein the following conditional expressions are satisfied:
-0.40 ≤ f/fr < 0.00 (paragraph [0079] f at telephoto is 23.64, fr=2c=-2933.36 thus f/fr=-0.008 which is in the claimed range)
65 ≤ vdp1 (paragraph [0078] surfaces 28-29 and 30-31 are both positive lenses with vd=81.5)
0.00 < |fp1/fr|≤0.60 (the focal length of these lenses can be calculated from the data in paragraph [0078] using a matrix calculation. f28-29=35.56 thus |fp1/fr|=0.012, f30-32=23.68 thus |fp1/fr|=0.008 both of which are in the claimed range)
where f is a focal length of the optical system (the focal length at the telephoto position f=23.64), fr is a focal length of the rear lens unit (the focal length of 2c is -2933.36), and vdp1 and fp1 are an Abbe number and a focal length of a positive lens having the largest Abbe number in the rear lens unit, respectively (the Abbe number and focal lengths of either of surfaces 28-29 or 30-31).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka USPGPub 2020/0033562 (hereafter Tomioka).
Regarding claim 3, Tomioka teaches “The optical system according to claim 1, wherein the following conditional expression is satisfied:
… fm/f ≤ 2.0 (Table 19, f/f2=1.029, thus fm/f=0.97)
where fm is a focal length of the middle unit.”
However, Tomioka example 5 fails to teach “1.0 ≤ fm/f ≤ 2.0”
However, Tomioka, paragraph [0081] teaches “1 < f/f2 < 1.5” which corresponds to 
0.67 < f2/f < 1.
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose 1.0 ≤ f2/f ≤ 2.0 in view of the teaching of Tomioka that 0.67 < f2/f < 1.0, because the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties (i.e. f2/f slightly less than 1 and f2/f equal to or slightly larger than 1 would have the same properties) and because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichimura USPGPub 2019/0079305 A1 “Optical System and Image Pickup Apparatus” paragraphs [0033] and [0039] relevant to claim 8.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2123 (I) and (II) "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Thus although the preferred embodiment in Takashi is a zoom lens assembly, each embodiment of Takashi also teaches three fixed focal length lens assemblies.
        2 See MPEP §2123 (I) and (II) "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Thus although the preferred embodiment in Takashi is a zoom lens assembly, each embodiment of Takashi also teaches three fixed focal length lens assemblies.